Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Per Applicant’s request, Examiner indicates that all of the art cited in the IDSs of the parent applications has been considered in the Office Action in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 3  
	It is unclear whether the claim requires particular positional indicia or if any non-uniform indicia along the belt is sufficient to meet the claim language, noting e.g. that arguably a logo can be used as a positional indicator as a portion of the logo’s image could be taken to indicate a particular position of the adjuster.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 6  
	The scope of the phrase “plurality of attachment points” is unclear, noting that it is unclear whether this requires some sort of fastener to allow for attachment, or if any point is inherently an “attachment point” as it is possible to attach something there with suitable fasteners (e.g. adhesive or the like).
The remainder of this office action is based on the invention as best understood by Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,736,436 or claims 1-20 of U.S. Patent #11,297,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are generally broader than those of the ‘436 or ‘957 patent, and all of the limitations of this application are disclosed by or obvious in view of the limitations of the claims of the ‘436 or ‘957 patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 9-10, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent Publication #2017/0196374 to Chen (Chen). Chen discloses:
With Respect to Claim 1
An adjustable child carrier adapted to be worn by a user comprising: a flexible body comprising a child seat portion (10, alone or in combination with 51-52, or alternately only the lower portion of 10, alone or in combination with 51-52) having a plurality of configurations to support a child; a first thigh support strap (noting strap portion of 40) attached to a first outer edge of the child seat portion and comprising a first lower fastening mechanism (41); a second thigh support strap (strap portion of opposite 40) attached to a second outer edge of the child seat portion opposite the first outer edge of the child seat portion and comprising a second lower fastening mechanism (41); a waist belt (30 )comprising a waist fastening mechanism (31A/B and 32A/B) disposed on an inner side of the waist belt for receiving the first lower fastening mechanism and the second lower fastening mechanism; wherein the inner side of the waist belt is adapted to be located adjacent the user during use (description and FIG.7); wherein the waist belt is configured to wrap a torso of the user for supporting the flexible body (description and FIG. 7); and wherein adjustment of the first lower fastening mechanism and the second lower fastening mechanism along a length of the waist fastening mechanism adjusts both a lower width and a depth of the child seat portion (as the straps 40 are a given length, moving them between 31A and 31B and/or between 32A and 32B will adjust both the width and depth of the child seat portion); and one or more straps (20) connected to the flexible body and configured to wrap the torso of the user for supporting the flexible body (description and FIG. 7).  
With Respect to Claim 2  
The adjustable child carrier of claim 1, wherein the waist fastening mechanism provides a plurality of positions for fastening the first thigh support strap and the second thigh support strap to the inner side of the waist belt to provide the plurality of configurations.  
With Respect to Claim 4  
The adjustable child carrier of claim 1, wherein when the first lower fastening mechanism and the second lower fastening mechanism are disposed at an inner-most attachment position, the depth of the child seat portion is at a maximum.  
With Respect to Claim 9  
The adjustable child carrier of claim 1, further comprising: a first gusset (gusset portion of 40) disposed between the first thigh support strap and the child seat portion (see e.g. FIG. 1), wherein the first gusset is configured to open or close based on the adjustment of the first thigh support strap (FIGS. 2-3); and a second gusset (gusset portion of the opposite 40) disposed between the second thigh support strap and the child seat portion, 45Attorney Ref: 2877-13.09 wherein the second gusset is configured to open or close based on the adjustment of the second thigh support strap (FIGS. 2-3).  
With Respect to Claim 10  
The adjustable child carrier of claim 1, wherein the one or more straps are configurable to wrap the torso of the user and cross over a shoulder of the user to support the child in a hip position (it is Examiner’s position that they are capable of this use, e.g. by passing one shoulder strap over the rear of the user’s head then down under the opposite arm and across the front of the torso and the other over the front of the user’s head then down under the opposite arm and across the rear of the torso).  
With Respect to Claim 15  
A method of configuring an adjustable child carrier, comprising: providing a flexible body (10) comprising a child seat portion having a plurality of configurations to support a child in a spread squat position (capable of this use); attaching a first lower fastening mechanism (41) of a first thigh support strap to a waist belt fastening mechanism (31A/B and 32A/B) of an inner side of a waist belt (description and FIG. 2); attaching a second lower fastening mechanism (41) of a second thigh support strap to the waist belt fastening mechanism of the inner side of the waist belt; wrapping the waist belt around a torso of a user such that the inner side of the waist belt is positioned adjacent to the user (description and FIG. 7); adjusting the first lower fastening mechanism and the second lower fastening mechanism along a length of the waist belt fastening mechanism to change a base width and a depth of the child seat portion (description and FIGS. 2-3); and attaching one or more additional straps (20) around the torso of the user to support the flexible body.  
With Respect to Claim 16  
The method of claim 15, wherein the child carrier further comprises a first gusset disposed between the first thigh support strap and the child seat portion, and a second gusset disposed between the second thigh support strap and the child seat portion, the method further comprising: adjusting the depth of the child seat portion by: rotating the first thigh support strap to open or close the first gusset; and rotating the second thigh support strap to open or close the second gusset (moving between positions will rotate the strap and open/close the gussets).  
With Respect to Claim 19  
The method of claim 15, further comprising adjusting the child carrier to support the child in an inward-facing orientation or in an outward-facing orientation ([0034] discloses carrying the baby facing towards or away from the wearer, which inherently indicates adjusting the carrier to support the child in each position, e.g. at least moving it as required to receive the child in the other position).  
With Respect to Claim 20  
The method of claim 15, further comprising adjusting the child carrier to support the child in a front carry position, a back carry position, or a side carry position ([0037] discloses a front or rear carry position).
Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent Publication #2014/0263491 to Telford (Telford). Telford discloses:
With Respect to Claim 11  
An adjustable child carrier adapted to be worn by a user comprising: a flexible body (112 and related structure) comprising a child seat portion (160/320) having a plurality of configurations to support a child; a first thigh support strap (140) attached to a first outer edge of the child seat portion ([0059]) and comprising a first upper fastening mechanism (203); a second thigh support strap (the other 140) attached to a second outer edge of the child seat portion opposite the first outer edge of the child seat portion ([0059]) and comprising a second upper fastening mechanism (203); a torso portion (300) for supporting a torso of the child and comprising a plurality of attachment points (410), wherein adjustment of the first upper fastening mechanism and the second upper fastening mechanism to the plurality of attachment points adjusts a top width between a first configuration for ergonomically positioning the child in an inward facing orientation and a second configuration for ergonomically supporting the child in an outward facing orientation (FIGS. 1A, 1C, and 5A-B show these configurations, see also [0027]); 46Attorney Ref: 2877-13.09a waist belt (110) configured to wrap a torso of the user for supporting the flexible body; and one or more straps (150) connected to the flexible body and configured to wrap the torso of the user for supporting the flexible body.  
With Respect to Claim 12  
The adjustable child carrier of claim 11, further comprising an adjustable neck support (170) configurable in a first extended configuration, in a second inwardly folded configuration (capable of this use as it could be folded inwardly and it will support the neck of an appropriately sized newborn) to support a neck of a newborn, or in a third outwardly folded configuration (folded down outwardly).  
With Respect to Claim 13  
The adjustable child carrier of claim 11, wherein the first thigh support strap further comprises a first lower fastening mechanism and the second thigh support strap further comprises a second lower fastening mechanism ([0041-0041] discloses that “at least one of the end portions of each thigh support strap may be selectively coupled” which inherently discloses both enc portions being selectively coupled); wherein an inner side of the waist belt comprises a waist fastening mechanism for receiving the first lower fastening mechanism and the second lower fastening mechanism ([0042] discloses attachment on the inner side of the waist belt); wherein adjustment of the first lower fastening mechanism and the second lower fastening mechanism on the waist fastening mechanism adjusts both a lower width and a depth of the child seat portion ([0044] indicates that being selectively coupled includes/encompasses securement at multiple locations to allow for adjustment, and such adjustment will adjust the width and depth as claimed).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0196374 to Chen (Chen) as applied to claim 1 above, and further in view of U.S. Patent #6,079780 to Bapst (Bapst) and/or U.S. Patent Publication #2004/0066066 to Hobson (Hobson).
With Respect to Claim 3  
The adjustable child carrier of claim 1, but does not disclose further comprising position indicia on the waist fastening mechanism indicating incremental positions corresponding to a plurality of sizes of the child for fastening the first lower fastening mechanism and the second lower fastening mechanism.  
However, Bapst discloses the use of indicia on a seat for indicating different adjusted positions of the seat for children of different size; Hobson discloses the use of an adjustment indicator with indicia to indicate the width location of a seat width adjuster.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Bapst and/or Hobson of indicia to indicate positioning of a seat adjuster, to add indicia to indicate the positioning of the different adjustable positions of the seat of Chen in order to assist the user in finding the appropriate position. Alternately, Bapst provides motivation to use indicia on a child seat and Hobson provides motivation to use a width adjustment indicator, and so the two together provide motivation to use a width adjustment indicator on a child seat like that of Chen.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0196374 to Chen (Chen) as applied to claim 1 above, and further in view of official notice.
With Respect to Claim 5  
The adjustable child carrier of claim 1, but does not disclose a particular type of coupler for the couplers (31A/B and 32A/B) and so does not disclose wherein the waist fastening mechanism, the first lower fastening mechanism, and the second lower fastening mechanism comprise hook and loop fasteners.  
However, Examiner takes official notice that hook and loop fasteners are an art known coupling mechanism, and so it would have been obvious to one of ordinary skill in the art to use hook and loop fasteners for the couplers, for the art known benefits of hook and loop fasteners, as a mere selection of an art appropriate coupler to use or at most a mere substitution of one art known fastener for another.
Claims 5-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0196374 to Chen (Chen) as applied to claim 1 or 15 above, and further in view of U.S. Patent Publication #2014/0263491 to Telford (Telford).
With Respect to Claim 5  
The adjustable child carrier of claim 1, but does not disclose a particular type of coupler for the couplers (31A/B and 32A/B) and so does not disclose wherein the waist fastening mechanism, the first lower fastening mechanism, and the second lower fastening mechanism comprise hook and loop fasteners.  
However, Telford discloses that hook and loop fasteners are an art known coupling mechanism and also that they are suitable for use in securing the ends of thigh support straps ([0041]), and so it would have been obvious to one of ordinary skill in the art to use hook and loop fasteners for the couplers, for the art known benefits of hook and loop fasteners, as a mere selection of an art appropriate coupler to use or at most a mere substitution of one art known fastener for another.
With Respect to Claim 6  
The adjustable child carrier of claim 1, further comprising: a torso portion (noting upper portion of 10) for supporting the torso of the child and comprising a plurality of attachment points; 44Attorney Ref: 2877-13.09 but does not disclose wherein the first thigh support strap further comprises a first upper fastening mechanism selectively attachable to the plurality of attachment points of the torso portion; and wherein the second thigh support strap further comprises a second upper fastening mechanism selectively attachable to the plurality of attachment points of the torso portion.  
However, Telford discloses a torso portion (200 and related structure) for supporting the torso of the child and comprising a plurality of attachment points (410, FIG. 4A); 44Attorney Ref: 2877-13.09 wherein the first thigh support strap further comprises a first upper fastening mechanism (408) selectively attachable to the plurality of attachment points of the torso portion; and wherein the second thigh support strap further comprises a second upper fastening mechanism (408) selectively attachable to the plurality of attachment points of the torso portion ([0040-0041], [0065]), and that this allows for adjustment of the shape of the seat ([0065]).  
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Telford, to form the torso support of Chen with multiple attachment points/fasteners and the thigh support straps of Chen with upper mating fasteners, in order to allow for further adjustment of the shape of the seat as taught by Telford. Doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 7  
The adjustable child carrier of claim 6, wherein the plurality of attachment points provides configurations adapted to ergonomically support the child in an inward facing orientation or an outward facing orientation (Chen [0034] and/or Telford [0064] discloses inward or outward facing orientations, and so the attachment points inherently provide this or alternately it is clearly obvious to locate attachment points to allow for both orientations/configurations).  
With Respect to Claim 16  
	As an alternative to the rejection of claim 16 above using Chen alone, Telford discloses rotating the thigh supports to open or close the gussets ([0043], [0059]), which provides further evidence of the obviousness of and/or motivation to do so with the Chen structure.
With Respect to Claim 17  
The method of claim 15, further comprising supporting the torso of the child by a torso portion comprising a plurality of attachment points by: attaching a first upper fastening mechanism of the first thigh support strap to a first attachment point of the plurality of attachment points of the torso portion; and attaching a second upper fastening mechanism of the second thigh support strap to a second attachment point of the plurality of attachment points of the torso portion, wherein adjusting the first upper fastening mechanism and the second upper fastening mechanism to the plurality of attachment points adjusts a top width between a first configuration for ergonomically positioning the child in an inward facing orientation and a second configuration for ergonomically supporting the child in an outward facing orientation (per Telford, see the rejection of claims 5-7 above for details).  
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0196374 to Chen (Chen) as applied to claim 1 or 15 above, and further in view of U.S. Patent Publication #2014/0263491 to Telford (Telford), either alone or further in view of U.S. Patent #4,139,131 to Hathaway (Hathaway) and/or U.S. Patent #5,071,047 to Cordisco (Cordisco).
With Respect to Claim 8 
The adjustable child carrier of claim 1, and structures deployable from the top of the carrier portion for various purposes (e.g. cap, protective covering), but does not disclose further comprising an adjustable neck support configurable in a first extended configuration, a second inwardly folded configuration to support a neck of a newborn, or a third outwardly folded configuration.  
However, Telford discloses a child carrier with a head support (170) that is configurable in a first extended configuration (FIG. 2C), or a third outwardly folded configuration (disclosed non-extended configuration, [0034]), and which is capable of taking on a second inwardly folded configuration to support a neck of a newborn (i.e. it could be folded inwardly instead of outwardly and this will also serve to support a neck of an appropriately sized newborn)
Alternately, Hathaway discloses a child carrier with a head support that is configurable in a first extended configuration (FIG. 1), a second inwardly folded configuration to support a neck of a newborn (inherent in folding down into that area for storage and it will support neck with an appropriately sized child), or a third outwardly folded configuration (capable of this use); Cordisco discloses a head support structure (24, see FIG. 7) that is configurable in a first extended configuration (FIG. 7), a second inwardly folded configuration to support a neck of a newborn (FIG. 9, inherent in folding down into that area for storage and it will support the neck with an appropriately sized child), or a third outwardly folded configuration (capable of this use)
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Telford, to add a head support as taught by Telford to the Chen carrier, in order to support a child’s head/neck and enhance the comfort of the child. Alternately, it would have been obvious in view of the disclosure of Hathaway and/or Cordisco, to also allow the head support to fold inward as taught by either reference, in order to store it when not in use as taught by either reference, which provides additional motivation for or evidence of the obviousness of the second inwardly folded configuration as claimed.
With Respect to Claim 18  
The method of claim 15, further comprising: supporting a neck of the child by an adjustable neck support (170 or 170 as modified); and adjusting the adjustable neck support between a first extended configuration, a second inwardly folded configuration to support the neck of a newborn, or a third outwardly folded configuration (all of these configurations are obvious in view of Telford or alternately Telford explicitly discloses two of the positions and Hathaway/Cordisco discloses the other).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2017/0196374 to Chen (Chen) as applied to claim 1 above, and further in view of U.S. Patent #9,179,758 to Caliling (Calilung).
With Respect to Claim 10  
As an alternative to the rejection of claim 10 above using Chen alone, Calilung discloses forming a similar child carrier with adjustably positioned shoulder straps, wherein the one or more straps are configurable to wrap the torso of the user and cross over a shoulder of the user to support the child in a hip position (FIG. 3-4) or alternately be located so as to allow for front carrying (FIGS. 1-2). 
 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Calilung, to form the shoulder straps of Chen to allow for adjustment into a hip position as taught by Calilung, in order to provide additional holding options for the user, as a mere substitution of one art known holding strap structure for another, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2014/0263491 to Telford (Telford) as applied to claim 11 above, and further in view of U.S. Patent #4,139,131 to Hathaway (Hathaway) and/or U.S. Patent #5,071,047 to Cordisco (Cordisco).
With Respect to Claim 12  
As an alternative to the rejection above using Telford alone, Hathaway discloses a child carrier with a head support that is configurable in a first extended configuration (FIG. 1), a second inwardly folded configuration to support a neck of a newborn (inherent in folding down into that area for storage and it will support neck with an appropriately sized child), or a third outwardly folded configuration (capable of this use); Cordisco discloses a head support structure (24, see FIG. 7) that is configurable in a first extended configuration (FIG. 7), a second inwardly folded configuration to support a neck of a newborn (FIG. 9, inherent in folding down into that area for storage and it will support the neck with an appropriately sized child), or a third outwardly folded configuration (capable of this use)
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hathaway or Cordisco to allow for a head support to fold inwardly into the carrier, to have the head support (170) of Telford do so, in order to allow for storing the head support when not in use.  
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2014/0263491 to Telford (Telford) as applied to claim 11 above, either alone or further in view of U.S. Patent Publication #2017/0196374 to Chen (Chen).
With Respect to Claim 13  
As an alternative to the rejection above under 35 USC 102 using Telford, to the degree that Telford does not explicitly disclose multiple attachment points for the first end portions (212) or there might be multiple attachment points which do not adjust width and depth, it would have been obvious per the disclosure of using multiple attachment points to allow adjustability to use multiple attachments for adjustment, and to allow adjustment of width and depth as a mere selection of appropriate locations for the additional attachment points, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
Alternately, Chen discloses the use of thigh support straps with lower fastening mechanisms and a waist belt with an inner side having waist fastening mechanisms to adjust both a lower width and depth of a child carrier seat (see the rejection of claim 1 above for details), which provides further motivation for and/or evidence of the obviousness of using these structures as part of the Telford carrier.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2014/0263491 to Telford (Telford), either alone or further in view of U.S. Patent Publication #2017/0196374 to Chen (Chen) as applied to claim 13 above, and further in view of U.S. Patent #6,079780 to Bapst (Bapst) and/or U.S. Patent Publication #2004/0066066 to Hobson (Hobson).
With Respect to Claim 14 
The adjustable child carrier of claim 13, wherein the waist fastening mechanism provides a plurality of positions for fastening the first thigh support strap and the second thigh support strap to the inner side of the waist belt to provide the plurality of configurations (per Chen); but does not disclose further comprising position indicia on the waist fastening mechanism indicating incremental positions corresponding to a plurality of sizes of the child.  
However, Bapst discloses the use of position indicia on a seat for indicating different adjusted positions of the seat for children of different size; Hobson discloses the use of an adjustment indicator with position indicia to indicate the width location of a seat width adjuster.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Bapst and/or Hobson of indicia to indicate positioning of a seat adjuster, to add indicia to indicate the positioning of the different adjustable positions of the seat of Chen in order to assist the user in finding the appropriate position. Alternately, Bapst provides motivation to use indicia on a child seat and Hobson provides motivation to use a width adjustment indicator, and so the two together provide motivation to use a width adjustment indicator on a child seat like that of Chen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734